Title: John Adams to James Warren, 27 August 1784
From: Adams, John
To: Warren, James


        
          Dear Sir
          Auteuil August 27th 1784
        
        I received yours of the 29 of June, by Mr Jefferson, whose appointment gives me great Pleasure. He is an old Friend with whom I have often had Occasion to labour at many a knotty Problem, and in whose Abilities and Steadiness I always found great Cause to confide. The Appointment of this Gentleman, and that of Mr Jay and Mr: Dana are excellent Symptoms.
        I am now settled with my Family at a Village called Auteuil, which, although as fine a Situation as any in the Environs of Paris, is famous for nothing but the Residence of the French Swan of the Seine, Boileau whose House and Garden are a few steps from mine. The House and [Garden] where I am are a Monument of the youthfull Folly of a French Nobleman, the Comte de Rouault, who built it at a vast Expence, but is now very glad to let it to me, at a Rent, sixteen Guineas less than I gave last year, for very small and inconvenient Apartments at the Hotel du Roi, in Paris. In House, Gardens, Stables, and Situation I think myself better off than even Dr: Franklin, altho’ my Rent is lower. These hills of Auteuil, Passy Chaillot, Muydon, Belle Vue, St: Cloud, and even Montmartre, and Mont Calvaire, although they command the Prospect of Paris, and its Neighbourhood, i. e of every thing that is great, rich, and proud, are not in my Eyes to be compared to the Hills of Penn and Neponsit, either in the Grandeur or the Beauty of the Prospects.
        Congress have mortified me a little by cutting off one fifth of my Salary, at a Time when the Increase of my Family rather required an Increase of it. The Consequence of it must be, that I must entertain less Company whereas the Interest of the United States requires, that I should entertain more— There is not a Man in the World less inclined to Pomp or to Entertainments than myself, and to me personally it is a Relief to be excused from both. But if I know any Thing in the World, I know that this Measure is not for the public Good, nor a Measure of Œconomy. If there is any body in America, who understands Œconomy better than the Dutch Nation, I know nothing of either: and their Policy is always upon occasions of Consequence to appoint Ambassadors and even Ambassadors Extraordinary, as they did at the late Peace my Friend Brantzen,

with Seventy five Thousand Guilders, to furnish his House and his Table and Se[venty] five Thousand Guilders a Year to spend in it.— In short that Na[tion] which places its own Ambassadors at the Tail of the whole Creation [cannot] itself expect to be soon at the Head. If this Policy dont expose our [Country] to a Million of insults, and at last compel her by War and Bloodshed to consult better her own Honour, I am much Mistaken. How are we to do? We are to negotiate with all the Ambassadors here—i-e we are to be invited to dine, to morrow at a Table, with Three Thousand Pounds Sterling in Plate upon it, and next day we are to return this Civility, by inviting the same Company to dine with us upon Earthen Ware I am well aware of the motives to this Conduct, which are virtuous and laudable, but we shall find that we cannot keep up our Reputation in Europe, by such Means, where there is no Idea of the Motives and Principles of it, and where extreme Parsimony is not Oeconomy— We have never been allowed any Thing to furnish our Houses or Tables, and my double Capacities have obliged me to furnish myself both in Holland and France, which besides exposing me to be unmercifully robbed and plundered in my Absence, has pinched and streightened me confoundedly However, I am the best Man in the World to bear it, and so be it.
        My affectionate Regards to Mrs: Warren, and your Family. / I am, / dear Sir, / Your Friend and / humble Servant
        
          John Adams.
        
      